Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-21 (preliminary amendment 04/29/2020) are pending.
3.	This application contains claim 1 is directed to the following patentably distinct species of inventions.
Claim 1:  B. pseudomallei, B. thailandensis or B. mallei
B. pseudomallei, B. thailandensis or B. mallei are structurally distinct and different as evidenced by their nomenclature. These strains are different to each other structurally, biochemically and functionally and are drawn to patentably distinct species of inventions which have materially different physical and chemical properties and structures. The inventions are independent or distinct because claims to the different inventions recite the mutually exclusive characteristics of such inventions.  In addition, these inventions are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect one Bacillus from claim 1 for prosecution on the merits to which the claims shall be restricted.
There is an examination and search burden for these patentably distinct inventions due to their mutually exclusive characteristics.  The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one inventions would not likely be applicable to another inventions; and/or the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a inventions to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected inventions, including any claims subsequently added.  An argument that a claim is allowable is considered nonresponsive unless accompanied by an election.
The election of the species of inventions may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically 
Should applicant traverse on the ground that the species of  inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other inventions.
4.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Padmavathi Baskar whose telephone number is (571)272-0853.  The examiner can normally be reached on Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

Respectfully,


/Padmavathi Baskar/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        Padmavathi Baskar, Ph.D. (Microbiology and Immunology)